—Judgment, Supreme Court, Bronx *629County (Alexander Hunter, J., at plea; Joseph Cohen, J., at sentence), convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 31/s to 10 years, unanimously affirmed.
Since defendant made no motion to withdraw his plea, his present contention that the court improperly enhanced the sentence promised at the time of the plea is unpreserved (People v Gonzalez, 161 AD2d 469), and we decline to review it in the interest of justice. Defendant’s waiver of indictment and superior court information, constituting a single document, satisfied the requirements of CPL 195.20. We perceive no abuse of sentencing discretion.
Concur — Sullivan, J. P., Ellerin, Kupferman, Williams and Mazzarelli, JJ.